                                                                                                                                  Case 3:20-cv-07811-RS Document 98-3 Filed 08/10/21 Page 1 of 6




                                                                                                                          1 REES F. MORGAN (State Bar No. 229899)
                                                                                                                            JONATHAN R. BASS (State Bar No. 75779)
                                                                                                                          2 STAN ROMAN (State Bar No. 87652)
                                                                                                                            MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                                          3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                                            COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                          4 One Montgomery Street, Suite 3000
                                                                                                                            San Francisco, California 94104-5500
                                                                                                                          5 Telephone: 415.391.4800
                                                                                                                            Facsimile: 415.989.1663
                                                                                                                          6 Email:     ef-rfm@cpdb.com
                                                                                                                                       ef-jrb@cpdb.com
                                                                                                                          7            ef-sgr@cpdb.com
                                                                                                                                       ef-msc@cpdb.com
                                                                                                                          8            ef-wia@cpdb.com
                                               One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                          9 Attorneys for Claimants
                                                                                                                            First 100, LLC, 1st One Hundred Holdings, LLC
                                                                                                                         10 and Battle Born Investments Company, LLC

                                                                                                                         11
C O B L E N T Z P A T C H D U F F Y & B A S S L LP




                                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                415.391.4800 • Fax 415.989.1663




                                                                                                                         12
                                                                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                         13
                                                                                                                                                                   SAN FRANCISCO DIVISION
                                                                                                                         14

                                                                                                                         15
                                                                                                                              UNITED STATES OF AMERICA,                         Case No. 3:20-cv-07811-RS
                                                                                                                         16
                                                                                                                                                  Plaintiff,                    DECLARATION OF JAY BLOOM IN
                                                                                                                         17                                                     SUPPORT OF CLAIMANTS’
                                                                                                                                        v.                                      OPPOSITION TO MOTION TO STRIKE
                                                                                                                         18                                                     THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                                            Approximately 69,370 Bitcoin (BTC), Bitcoin         BORN INVESTMENTS COMPANY, LLC,
                                                                                                                         19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin           FIRST 100, LLC AND 1ST ONE
                                                                                                                            Cash (BCH) seized from                              HUNDRED HOLDINGS, LLC
                                                                                                                         20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,
                                                                                                                                                                                Date:    September 9, 2021
                                                                                                                         21                       Defendant.                    Time:    1:30 p.m.
                                                                                                                                                                                Ctrm:    3 (Via Zoom)
                                                                                                                         22
                                                                                                                            First 100, LLC, 1st One Hundred Holdings,           The Hon. Richard Seeborg
                                                                                                                         23 LLC, and Battle Born Investments Company,
                                                                                                                            LLC,                                                Trial Date:         None Set
                                                                                                                         24
                                                                                                                                          Claimants.
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28   18906.001 4823-9082-0596.3             -1-                 Case No. 3:20-cv-07811-RS
                                                                                                                                DECLARATION OF JAY BLOOM IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                              STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                   LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                 Case 3:20-cv-07811-RS Document 98-3 Filed 08/10/21 Page 2 of 6




                                                                                                                          1                                 DECLARATION OF JAY BLOOM

                                                                                                                          2

                                                                                                                          3           I, Jay Bloom, declare as follows:

                                                                                                                          4           1.     I am a founder and Director of Claimants First 100, LLC, 1st One Hundred

                                                                                                                          5 Holdings, LLC and Battle Born Investments Company, LLC (hereinafter collectively

                                                                                                                          6 “Claimants”). I have personal knowledge of the facts set forth herein, except as to those stated on

                                                                                                                          7 information and belief and, as to those, I am informed and believe them to be true. If called as a

                                                                                                                          8 witness, I could and would competently testify to the matters stated herein.
                                               One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                          9           2.     Since 2017, I have hired data scientists, forensic experts, private investigators and
                                                                                                                         10 attorneys to assist Claimants in tracking down Raymond Ngan’s assets in Claimants’ efforts to

                                                                                                                         11 enforce a $2,211,039,718.46 judgment against him, and to track down the assets that Claimants
C O B L E N T Z P A T C H D U F F Y & B A S S L LP
                                                                415.391.4800 • Fax 415.989.1663




                                                                                                                         12 acquired as part of their purchase of Raymond Ngan’s Bankruptcy Estate on May 14, 2018.

                                                                                                                         13           3.     One group of forensic experts that I hired to review Mr. Ngan’s electronically
                                                                                                                         14 stored information was Holo Discovery. In April 2019, Holo Discovery imaged Mr. Ngan’s

                                                                                                                         15 computer and uploaded the images to a database.

                                                                                                                         16           4.     I also engaged a private investigator, Lou Cologiovani from Isotro Consulting, to
                                                                                                                         17 conduct a forensic review of Mr. Ngan’s imaged devices in the Relativity database.

                                                                                                                         18           5.     On information and belief, Mr. Cologiovani’s review of the Mr. Ngan’s imaged
                                                                                                                         19 files revealed Mr. Ngan’s business correspondence that indicated his control over the 1HQ3

                                                                                                                         20 Wallet.

                                                                                                                         21           6.     On January 28, 2021, I received text messages from my business partner, John
                                                                                                                         22 Cooper, informing me that the same amount of Bitcoins contained in the 1HQ3 Wallet, worth over

                                                                                                                         23 $2.3 billion that day, had been transferred to another Bitcoin wallet,

                                                                                                                         24 bc1qa5wkgaew2dkv56kfvj49j0av5nml45x9ek9hz6, three months earlier. John’s text also had a

                                                                                                                         25 link to an article dated November 5, 2020 entitled “Record $1 billion worth of Bitcoin linked to

                                                                                                                         26 the Silk Road seized by U.S. Government,” which reported that “69,370 Bitcoins — worth about

                                                                                                                         27 $1 billion — had been moved out of a Bitcoin wallet” and seized. Attached as Exhibit 1 is a true

                                                                                                                         28 and  correct copy of these January 28, 2021 text messages that I received from John Cooper. This
                                                                                                                            18906.001 4823-9082-0596.3                       -2-                         Case No. 3:20-cv-07811-RS
                                                                                                                                DECLARATION OF JAY BLOOM IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                              STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                   LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
                                                                                                                                  Case 3:20-cv-07811-RS Document 98-3 Filed 08/10/21 Page 3 of 6




                                                                                                                          1 was the first time I became aware that the Bitcoin in the 1HQ3 Wallet associated with Mr. Ngan

                                                                                                                          2 had been removed. I later learned it had been removed due to seizure by the Government.

                                                                                                                          3             7.        As soon as I found out about the seizure I promptly began searching for attorneys

                                                                                                                          4 to assist Claimants in defending their claim to the 1HQ3 Wallet. Throughout the month of

                                                                                                                          5 February I engaged several counsel for the instant matter including Mr. Guy Lewis, former U.S.

                                                                                                                          6 Attorney for the Southern District of Florida and former Director of the Executive Office for

                                                                                                                          7 United States Attorneys. On or about February 27, 2021 Claimants also engaged Fox Rothschild

                                                                                                                          8 to represent their interest in the 1HQ3 wallet.
                                               One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                                          9             8.        Claimants were not served with notice of the forfeiture and were unaware of any
                                                                                                                         10 published notice until the Government provided a copy of the Declaration of Publication on May

                                                                                                                         11 24, 2021.
C O B L E N T Z P A T C H D U F F Y & B A S S L LP
                                                                415.391.4800 • Fax 415.989.1663




                                                                                                                         12             I declare under penalty of perjury under the laws of the United States of America that the
                                                                                                                         13 foregoing is true and correct.

                                                                                                                         14

                                                                                                                         15             Executed on this 10th day of August, 2021, in Las Vegas, Nevada.
                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                                                     JAY BLOOM
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28   18906.001 4823-9082-0596.3             -3-                 Case No. 3:20-cv-07811-RS
                                                                                                                                DECLARATION OF JAY BLOOM IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                              STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                                                   LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
Case 3:20-cv-07811-RS Document 98-3 Filed 08/10/21 Page 4 of 6




                    Exhibit 1
Case 3:20-cv-07811-RS Document 98-3 Filed 08/10/21 Page 5 of 6
20-cv-07811-RS Document 98-3 Filed 08/10/21 Pag
